            Case 2:19-cv-00058-CG-M Document 1 Filed 02/08/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF ALABAMA


 Doris Thornton,

                          Plaintiff,                Case No.

 v.

 Credit Acceptance Corporation,                     Complaint and Demand for Jury Trial

                          Defendant.



                                           COMPLAINT

       Doris Thornton (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C.,

alleges the following against Credit Acceptance Corporation (Defendant):

                                        INTRODUCTION

       1.       Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. § 227.

                                 JURISDICTION AND VENUE

       2.       This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States. See Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 386-87 (2012) (confirming that 28

U.S.C. § 1331 grants the United States district courts federal-question subject-matter jurisdiction

to hear private civil suits under the TCPA).

       3.       This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Alabama and because the occurrences from which Plaintiff’s

cause of action arises took place and caused Plaintiff to suffer injury in the State of Alabama.


                                                      1
            Case 2:19-cv-00058-CG-M Document 1 Filed 02/08/19 Page 2 of 5



       4.       Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       5.       Plaintiff is a natural person residing in Selma, Alabama 36703.

       6.       Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

       7.       Defendant is a business entity with a principal place of business, head office, or

otherwise valid mailing address at 25505 West Twelve Mile Road., Southfield, Michigan 48034.

       8.       Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

       9.       Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                   FACTUAL ALLEGATIONS

       10.      Plaintiff has a cellular telephone number.

       11.      Plaintiff has only used this phone number as a cellular telephone.

       12.      Beginning in or around early 2015 and continuing through 2016, Defendant placed

repeated telephone calls to Plaintiff’s cellular telephone.

       13.      Defendant’s calls to Plaintiff regarded an auto-loan debt owed by Plaintiff’s

daughter.

       14.      During this time, Defendant contacted Plaintiff using an automated telephone

dialing system and/or prerecorded voice.

       15.      Plaintiff knew that Defendant’s calls were automated calls as the calls would start

with a prerecorded or automatically-generated voice before being connected with Defendant’s live

representatives.

       16.      Soon after the calls began Plaintiff spoke with Defendant and told it to stop calling.




                                                      2
            Case 2:19-cv-00058-CG-M Document 1 Filed 02/08/19 Page 3 of 5



       17.       Once Defendant was informed that its calls were unwanted and that Plaintiff wanted

it to stop calling, its continued calls could have served no lawful purpose.

       18.       Despite Plaintiff’s clear demand to refrain from contacting her, Defendant persisted

in calling Plaintiff through to 2016.

       19.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

       20.       Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

       21.       The TCPA prohibits placing calls using an automatic telephone dialing system or

automatically generated or prerecorded voice to a cellular telephone except where the caller has

the prior express consent of the called party to make such calls or where the call is made for

emergency purposes. 47 U.S.C. § 227(b)(1)(A)(iii).

       22.       Defendant initiated repeated calls to Plaintiff’s cellular telephone.

       23.       Defendant initiated these calls to Plaintiff using an automatic telephone dialing

system.

       24.       Defendant initiated multiple telephone calls to Plaintiff’s cellular telephone number

with a prerecorded or automatically generated voice.

       25.       Defendant’s calls to Plaintiff’s cellular telephone were not made with Plaintiff’s

prior express consent.

       26.       Defendant’s calls to Plaintiff’s cellular telephone were not made for emergency

purposes.



                                                       3
          Case 2:19-cv-00058-CG-M Document 1 Filed 02/08/19 Page 4 of 5



        27.     Defendant’s conduct violated the TCPA by placing repeated calls using an

automatic telephone dialing system and/or prerecorded or automated voice to Plaintiff’s cellular

telephone.

        28.     The TCPA provides that where a defendant willfully or knowingly violated the

TCPA or regulations prescribed thereunder, the Court may impose treble damages. 47 U.S.C. §

227(b)(3).

        29.     When Defendant called Plaintiff after Plaintiff’s first instruction to stop calling it

did not have prior express consent to call Plaintiff.

        30.     When Defendant called Plaintiff from around January 2015 through 2016, it knew

it was placing calls to a cellular telephone.

        31.     Defendant’s violation of the TCPA was therefore either willful or knowing starting

no later than the date of Plaintiff’s first instruction to stop calling.

        32.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above, entitling Plaintiff to injunctive relief and an award of statutory,

actual, and treble damages.




        Wherefore, Plaintiff, Doris Thornton, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A));

                b.      Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(b)(3)(B));

                c.      Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(b)(3));


                                                        4
       Case 2:19-cv-00058-CG-M Document 1 Filed 02/08/19 Page 5 of 5



             d.     Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

             e.     Any other relief this Honorable Court deems appropriate.


                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Doris Thornton, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 2/08/19                                  By: s/ Joseph C. Hoeffel
                                                Joseph C. Hoeffel, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: teamkimmel@creditlaw.com




                                                  5
